NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JASON WAYNE FAULKNER,                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )             Case No. 2D13-3454
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed August 6, 2014.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Howard L. Dimmig, II, Public Defender, and
John C. Fisher, Assistant Public Defender,
Bartow, for Appellant.

Jason Wayne Faulkner, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


MORRIS, Judge.

              Jason Faulkner appeals the revocation of his community control and his

resulting sentences in four cases, which total fifteen years in prison followed by ten

years' probation. We affirm his convictions and sentences with one exception. Upon

revocation of Faulkner's community control, the trial court sentenced him as a habitual
felony offender in all four cases, but the offense of possession of methamphetamine in

case 10-1156 is not a qualifying offense under the habitual felony offender statute. See

§ 775.084(1)(a)(3), Fla. Stat. (2009); Winthrop v. State, 974 So. 2d 512, 513 (Fla. 2d

DCA 2008). We also note that Faulkner was not sentenced as a habitual felony

offender in case 10-1156 when he was originally sentenced to community control in

2010. Accordingly, we reverse his sentence for possession of methamphetamine in

case 10-1156 and remand for the limited purpose of striking the habitual offender

designation.

               Affirmed in part, reversed in part, and remanded.




VILLANTI and BLACK, JJ., Concur.




                                            -2-